DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed October 15, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1, 7, 11 and 13 are objected to because the following elements lack proper antecedent basis in the claim(s):  
Claim 1 line 16: “the opposite”
Claim 7 lines 1-2: “the departing point”
Claim 7 line 2: “the rim”
Claim 11 line 2: “the surface portion”
Claim 13 line 3: “the length”
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  This claim includes the limitation “which is displaced in it thickness direction”.  This limitation should be changed to state “which is displaced in its thickness direction”.    
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4, 6, 7 and 10-14 include limitations pertaining to “the rope”.  However there is a lack of antecedent basis for “the rope” as the claims previously describe at least one rope.  It is unclear whether applicants intend to reference the at least one rope, or further limit the at least one rope to be a single rope.  For examining purposes, these limitations are interpreted as pertaining to “the at least one rope”.
Claims 7, 9 and 13 include limitations including the word “preferably”.  However the word “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examining purposes, these limitations are interpreted as not containing the word “preferably”.
Claim 7 includes the limitation “more than 0.1 meters, most preferably between 0.15 and 0.35 meters”.  However the “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examining purposes, this limitation is interpreted as stating “more than 0.1 meters”.
Claim 11 is directed to an “elevator arrangement according to claim 1 wherein”, and further includes limitations pertaining to “the sensing member”.  However there is a lack of antecedent basis for “the sensing member” as this element was introduced in claim 10.  It is unclear whether applicants intend claim 11 to depend from claim 10 or introduce a new element into the claims.  For examining purposes, this claim is interpreted as being directed to “elevator arrangement according to claim 10 wherein”.
Claim 5, 8 and 15 depend from claim 1 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saarelainen et al. (US 2016/0046463 A1).
Claim 1: Saarelainen et al. discloses an elevator arrangement shown in Fig. 1 to include a rope (R) connected with an elevator car (1) and a rope wheel arrangement comprising a rope wheel (5) around which the rope passes turning around an axis which extends in a width direction of the rope (page 2 ¶ [0023]).  A rope position detector (sensing arrangement 30) is arranged to detect displacement of the rope over a limit position (height of gap between sensing member and rope contact area) and triggers one or more predetermined actions in response to detecting displacement of the rope over a limit position in a thickness direction of the rope (page 1 ¶ [0008]).  Said detecting is at a detection point spaced from the rope wheel, as can be seen from Fig. 1.  The limit position is on an opposite side of (outwards from) the rope than the rope wheel (page 1 ¶ [0008]).
Claim 2: Saarelainen et al. discloses an elevator arrangement as stated above, where the rope is shown in Fig. 1 to be arranged to pass tangentially away from the rope wheel to the detection point where it bypasses the limit position due to height of 
Claim 3: Saarelainen et al. discloses an elevator arrangement as stated above, where the rope is shown in Fig. 1 to be arranged to pass tangentially away from the rope wheel to the detection point where it bypasses the limit position due to height of gap between sensing member and rope contact area (page 1 ¶ [0008]), as can be seen from Fig. 2a.  Sensing member (33) is unsupported in thickness direction, as can be seen from Fig. 2a. Therefore the limit position is unsupported in thickness direction.
Claim 4: Saarelainen et al. discloses an elevator arrangement as stated above, where the rope is shown in Fig. 7 to be a rod having a straight form when in rest, and further shown in Fig. 2a to be elastically bendable away from the straight form.
Claim 5: Saarelainen et al. discloses an elevator arrangement as stated above, where the one or more predetermined actions is stopping the elevator car (page 2 ¶ [0013]).
Claim 6: Saarelainen et al. discloses an elevator arrangement as stated above, where the limit position is at a distance from the rope in thickness-direction of the rope, as can be seen in Fig. 2a.
Claim 10: Saarelainen et al. discloses an elevator arrangement as stated above, where the rope position detector comprises on a thickness directional side of the rope, a sensing member (33) positioned at the limit position, as shown in Fig. 2a.  The sensing member is displaceable by the rope, which is displaced in its thickness direction to collide into contact with the sensing member (page 1 ¶ [0008]).
Claim 11: Saarelainen et al. discloses an elevator arrangement as stated above, where the sensing member is coated with elastomer (page 4 ¶ [0046]).  Therefore a surface portion of the sensing member facing the rope comprises non-metallic material.
Claim 12: Saarelainen et al. discloses an elevator arrangement as stated above, where the sensing member is displaceable in the longitudinal direction of the rope, whereby when the rope moves in its longitudinal direction during elevator use and is displaced in its thickness direction, collides into contact with the sensing member, engages the sensing member, and pushes and displaces the sensing member in the longitudinal direction of the rope (page 2 ¶ [0014]).
Claim 13: Saarelainen et al. discloses an elevator arrangement as stated above, where the rope comprises load bearing members (40) extending parallel with the longitudinal direction of the rope unbroken throughout a length of the rope, whereby the load bearing members are made of composite material comprising reinforcing fibers in a polymer matrix, where the reinforcing fibers are carbon fibers (page 6 ¶ [0066]).
Claim 14: Saarelainen et al. discloses an elevator arrangement as stated above, where a surface of the rope is formed by an elastic coating (page 6 ¶ [0066]).  Therefore the rope comprises a non-metallic coating.
Claim 15: Saarelainen et al. discloses an elevator arrangement as stated above, where an elevator is shown in Fig. 1 to comprise the elevator car and elevator arrangement.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Saarelainen et al. (US 2016/0046463 A1).
Claim 7: Saarelainen et al. discloses an elevator arrangement as stated above, where a departing point where the rope departs from a rim of the rope wheel and the detection point are shown in Fig. 1 to be at a distance from each other.  This reference fails to disclose the distance to be less than 0.5 meters and more than 0.1 meters.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the distance to be less than 0.5 meters and more than 0.1 meters, since it has been held that where the general re Aller, 105 USPQ 233.  Doing so would allow installation of the elevator arrangement in more narrow elevator shafts.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Saarelainen et al. (US 2016/0046463 A1) in view of Lehtinen et al. (US 2015/0329319 A1).
Claims 8 and 9: Saarelainen et al. discloses an elevator arrangement as stated above, but fails to disclose the rope position detector to comprise a receiver arranged to sense/receive ultrasonic sound or electromagnetic radiation from the limit position and/or its proximity, where the receiver comprises one or more photocells, one or more laser beam sensors, one or more ultrasonic sensing devices, one or more optical cameras, one or more scanners, one or more machine vision devices, or one or more pattern recognition devices.
However Lehtinen et al. teaches an elevator arrangement, where a rope position detector (means for detecting displacement) comprises a receiver arranged to sense/receive ultrasonic sound from a limit position, where the receiver comprises ultrasonic sensing devices (page 2 ¶ [0018]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             May 7, 2021